                                                     THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9    WELLS FARGO TRUST COMPANY,                         CASE NO. C17-1862-JCC
      NATIONAL ASSOCIATION, formerly known
10
      as WELLS FARGO BANK NORTHWEST,                     MINUTE ORDER
11    N.A., in its capacity as Trustee of the Waste
      MGT (Seattle) CTL Pass-Through Trust U/D/T
12    dated as of April 21, 2014,

13                          Plaintiff,
             v.
14

15    JONATHON K. MARKOFF, an individual,

16                          Defendant.

17

18          The following Minute Order is made by direction of the Court, the Honorable John C.

19   Coughenour, United States District Judge:

20          This matter comes before the Court on the parties’ joint motion to dismiss the case (Dkt.

21   No. 48). Pursuant to the parties’ stipulation, the Court ORDERS as follows:

22      1. The case is DISMISSED without prejudice and with the parties bearing their own

23          attorney fees and costs, except as provided for in the parties’ settlement agreement;

24      2. The Court shall retain jurisdiction over this case for the limited purpose of enforcing the

25          terms of the parties’ settlement agreement; and

26      3. The Clerk is DIRECTED to close the case.


     MINUTE ORDER
     C17-1862-JCC
     PAGE - 1
 1        DATED this 30th day of May 2019.

 2                                           William M. McCool
                                             Clerk of Court
 3
                                             s/Tomas Hernandez
 4
                                             Deputy Clerk
 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C17-1862-JCC
     PAGE - 2
